On a former day of this term we announced that we would suspend action upon the application in this case, in order to give the applicants an opportunity of showing that the seventh assignment of error upon the former appeal was presented by the brief of appellant filed upon that appeal. In that assignment of error it was complained that the trial court erred in overruling a special exception to the petition which set up that the action was barred by the statute of limitation of four years.
Printed copies of two briefs have been presented, one signed by Wells  Hicks, Stanley Welch and Mason  Carr as attorneys for the appellant — the other by Wells  Hicks and Waul 
Walker as such attorneys. The latter is the more elaborate brief of the two, and was, as we think, intended as an amendment and substitution of the former. We infer also that the latter is the brief which came to the hands of the reporter. The summary of the points made for appellant is taken from the brief upon which the names of Wells  Hicks and Waul 
Walker *Page 149 
appeared as counsel in the case. McCampbell v. Durst, 73 Tex. 411
[73 Tex. 411]. Besides, it appears from the brief of appellees, a copy of which has also been furnished us and which seems to be an answer to the first brief mentioned, that the latter was objected to in many particulars, upon the ground that it was not in compliance with the rules. It was especially objected that no statements were made under many of the propositions. The brief signed by Wells  Hicks and by Waul  Walker is not subject to these objections. We think that it is reasonably to be inferred from these facts that the last mentioned brief was filed to cure the defects in the former, and that it was upon this brief that the case was submitted and decided. The assignment of error which, as stated above, raises the question of the bar of the statute of limitations of four years is not presented in this brief. We conclude, therefore, that the question was not before this court upon the former appeal; and the conclusion is strengthened by the fact that no allusion to the point is made in the elaborate opinion of Judge Acker upon which the case was then reversed. If presented it must have been passed upon by the court adversely to the appellant on that appeal, although not referred to in the opinion; and the decision of the Court of Civil Appeals would have been in conflict with that decision upon that point. But since we conclude that the question was not presented on the former appeal, we find no conflict.
Since the decision of the Court of Civil Appeals does not overrule the decision of this court, as claimed in the writ of error, the application is dismissed for want of jurisdiction.
Delivered June 3, 1897.
                    ON MOTION FOR REHEARING.